Citation Nr: 0534211	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  93-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Davis E. Boelzner


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1987.

As a historical note, in September 1991, the Board of 
Veterans' Appeals (Board) issued a decision in which it 
denied entitlement to service connection for a psychiatric 
disorder.  That decision was not appealed.

This matter is now before the Board from a September 1992 
rating decision of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The claim was 
subsequently transferred to the New York, New York, RO.  This 
rating action denied the veteran's attempt to reopen his 
claim for service connection for a psychiatric disorder.

In May 1995, the Board issued a decision which found that the 
veteran had submitted new and material evidence and reopened 
his claim for service connection.  The Board then remanded 
the matter to the RO for additional evidentiary development 
and a de novo review of the claims folder.  In January 2001, 
the Board denied the veteran's claim for service connection 
for a psychiatric disorder.  

The veteran appealed the Board's January 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In that litigation, a Joint Motion for Remand and to Stay 
Proceedings was filed by the VA General Counsel and the 
veteran, stating that a remand was required to allow the 
Board to provide adequate reasons and bases for its findings 
regarding the presumption of soundness upon entry into 
service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2004).  In an Order of September 2001, the CAVC 
vacated the Board's decision and remanded the matter, 
pursuant to the Joint Motion.  A copy of the CAVC's Order in 
this matter has been associated with the claims folder.

In March 2005, the Board issued another decision which denied 
entitlement to service connection for a psychiatric disorder.  
Again, the veteran appealed the decision to the CAVC.  A 
Joint Motion for Remand was filed by VA's General Counsel and 
the veteran, stating that a remand was necessary so that the 
Board could provide adequate reasons and bases for its 
finding regarding whether VA had shown through clear and 
unmistakable evidence that the veteran's pre-existing 
psychiatric disorder had not been aggravated by service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004); 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
In an Order of July 2005, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the CAVC's Order in this case has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

After a careful review of the evidence of record, the Board 
finds that another VA examination, by a board of two 
psychiatrists, would be helpful in resolving this appeal.  It 
appears that there are medical opinions of record which could 
be interpreted as conflicting.  This perceived conflict must 
be resolved prior to a final determination of the veteran's 
claim.  

The record includes a 1988 opinion from a private 
psychiatrist.  This opinion appears to have been based solely 
upon history as provided by the veteran.  He stated that he 
had had no problems prior to his service and that his 
psychiatric complaints had started in service.  He also 
denied any psychiatric problems in his family.  Based upon 
this history, the psychiatrist had opined that his symptoms 
of a depressive disorder (diagnosed as dysthymia) had 
developed during his service.  Moreover, because he had not 
reported any problems prior to service, there was no evidence 
that he had any problems prior to service, thus ruling out a 
finding of a personality disorder.


The veteran was then provided VA examinations in July 1999 
(with a March 2000 addendum), September 2002, and August 
2004.  These examination reports indicate that the examiners 
had reviewed the claims folder, to include the service 
medical records.  It was noted that the record clearly 
indicated that the veteran had experienced extensive 
behavioral problems prior to service.  He was apparently 
involved in fights with a street gang, had been arrested on 
four different occasions, and had a polysubstance abuse 
problem, involving THC, cocaine, LSD, and amphetamines.  
These examinations found that this extensive documented 
history supported a finding that significant pathology had 
existed prior to service.  The March 2000 addendum provided 
by the psychiatric examiner stated: 

In summary, it is the opinion of this evaluator 
that, indeed, the veteran does suffer from bipolar 
disorder.  Bipolar disorder was not caused by 
service and a bipolar disorder does not appear to 
be significantly exacerbated by military service 
over and above what one would have expected had he 
been engaged in normal activities in civilian life.

The September 2002 examination offered the following opinion:

It is the opinion of this evaluator that [the 
veteran's] bipolar disorder preexisted his navy 
enlistment.  Although he apparently had his first 
episode of suicidal behavior in the navy, it does 
appear that this is a logical progression that is 
common in bipolar disorder persons in their young 
20s, to experience both episodes of mania and 
suicidal ideation.  Lastly, it is the opinion of 
this evaluator that [the veteran's] naval 
experience had no significant affect on his bipolar 
disorder.

The August 2004 examination concluded with the following:

As requested by Rating Board, both mood and 
personality disorder appear to be present prior to 
military service.  Military service did not appear 
to exacerbate patient's symptoms as substantial 
evidence of dysfunction was present.  It should be 
noted that there was some evidence of malingering 
on exam as stated above, which likely contributed 
to the confusing nature of his records.

The examiner had based his opinion that the veteran had 
displayed some evidence of malingering on the vast 
differences between his reported history and the evidence of 
record.  For example, the veteran had denied problems prior 
to service, a family history of psychiatric complaints (his 
mother and sister have bipolar disorder), and problems with 
substance abuse, until he was confronted with documentation 
to the contrary.

As can be seen from the above, the veteran's disability 
picture is somewhat confused.  As a consequence, and because 
the litigation history of this case indicates that further, 
definitive medical analysis is required, the Board finds that 
a VA examination by a board of two psychiatrists is needed.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination by a board of two 
psychiatrists.  The entire claims folder, 
to include the service medical records 
and a copy of this Remand, must be 
reviewed by the examiners prior to the 
examination, and it must be noted in the 
examination report that such a review was 
conducted. 

a.  The examiners should provide a 
definitive diagnosis for the veteran's 
present psychiatric condition.

b.  The examiners should determine 
whether any diagnosed disorder was 
present prior to the veteran's period 
of military service, from December 
1982 to December 1987.




c.  If it is determined that a 
currently diagnosed psychiatric 
disorder was present prior to the 
veteran's period of service, the 
examiners should render an opinion as 
to whether, and if so the extent to 
which, this disorder was aggravated 
beyond its natural progression during 
his period of service.

d.  Note: Aggravation of a pre-
existing disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, 
as contrasted to mere temporary or 
intermittent flare-ups of 
symptomatology

e.  A complete rationale for the 
opinions must be provided.  This 
opinion must note the documentation in 
the record that supports the opinion.

2.  Once the above-requested development 
has been completed, the claim for service 
connection for a psychiatric disorder 
must be readjudicated.  If the decision 
remains adverse to the veteran, he and 
his representative must be provided with 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

